Per Curiam.
The defence attempted rests on the imputation of mistake; for it will not be pretended that a wilful overcharge in one item may be compensated by an undercharge, or an omission to charge, in another^ where a bill is rendered at the time, the fees are paid and received separately, according to the items. The object of the legislature in establishing specific fees, and requiring a table of them to be set up in the office, was to let the suitor know distinctly the services charged, and whether he were imposed on. Where, however, the bill is rendered subsequently, being the declaration of the justice, it shows exactly how, and in what proportions, the aggregate was received. If there were other subjects of charge forgotten by him, they will not justify an overcharge in those that were remembered; and if too much was taken by mistake, he had an opportunity to restore it on the reception of notice. Having persisted in his pretension, he is entitled to no protection which is not consistent with a strict construction of the law.
Judgment affirmed.